I would like to congratulate Mr. Lajčák on his assumption of the presidency of the General Assembly at its seventy-second session and to assure him that the Tonga delegation will fully support his able leadership in revitalizing and enhancing the crucial role of the United Nations. I am grateful to his predecessor, His Excellency Mr. Peter Thomson, a distinguished son of the Pacific islands region, for advancing the implementation of the 2030 Agenda for Sustainable Development and successfully convening the inaugural Ocean Conference this year. I also commend His Excellency Secretary-General António Guterres for his sterling stewardship since he began his first year at the helm of the United Nations. The Tonga delegation will fully support his important reform work.
We send our message of solidarity and sympathy to the people of Mexico and to their families and friends affected by the devastating earthquake, as well as to the millions of people in the Caribbean and all those affected in recent weeks by the ravages of successive hurricanes.
My delegation and I welcome the timely and relevant theme of this year’s session — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. It essentially emphasizes the peaceful well-being of all people and the conservation and sustainable use of our global resources for present and future generations. What is now crucial is implementation, through sincere partnerships, to collectively achieve the targets, goals and objectives set under international law and the internationally agreed outcomes. In contributing to the implementation of the 2030 Agenda, including the internationally agreed blueprint for the sustainable development of small island developing States (SIDS) and the SIDS Accelerated Modalities of Action (SAMOA) Pathway, Tonga has established a national monitoring mechanism, for which we would like to acknowledge the support of the United Nations Development Programme (UNDP).
The United Nations Development Assistance Framework 2013-2017 will conclude at the end of this year. The five-year programme cycle for 14 Pacific island countries, the United Nations Pacific Strategy 2018- 2022, which was signed in August 2017 at the UNDP Pacific Office, will commence after that. The close partnership between the Government of Tonga and the United Nations system for effectively implementing the integrated Tonga strategic development framework and the 2030 Agenda is reinforced, through the coordination of United Nations Pacific Strategy 2018-2022, by the United Nations Joint Presence Office delivering as one, led by UNDP in Tonga. It is strategically positioned to provide technical advice to the Government, non-governmental organizations, civil society and the private sector.
We also note the Secretary-General’s new senior-management appointments and welcome the appointment of the first woman from Tonga and the Pacific islands region to shepherd the important advocacy and facilitation work in the years ahead for the United Nations Office of the High Representative for the Least Developed Countries, Landlocked Developing Countries and Small Island Developing States. We fully support the goal of gender parity, including at all levels in the Organization.
The 2017 High-level Political Forum on Sustainable Development enabled us to review seven of the Sustainable Development Goals (SDGs), in particular Goal 3, on good health and well-being; Goal 5 on gender equality and the empowerment of women and girls; and Goal 14 on the ocean and its resources. We commend the President of the Economic and Social Council for his initiative in devoting adequate time to underscore and examine the complex sustainability challenges facing SIDS, as a special case, and thereby enhancing efforts to implement the commitments called for in the Samoa Pathway. The High-level Political Forum remains an important way to assess the follow-up, monitoring and accountability of commitments to SIDS, which are essentially linked to the 2030 Agenda and the Addis Ababa Action Agenda.
We fully support Fiji’s presidency this year of the twenty-third Conference of Parties to the United Nations Framework Convention on Climate Change, with a view to strongly addressing the adverse impacts of climate change and the urgent need for innovation in adaptation for SIDS. We note the role of the International Monetary Fund, the World Bank, and the Asian Development Bank in making disaster finance and other financial tools available to all SIDS. While we acknowledge their work on expanding the definition of fragility, we urge for further refinement of operational financing decisions so as to include the drivers of vulnerability that the Pacific islands region experiences, particularly natural disasters and adverse economic shocks. We reiterate our call for the appointment of a special representative for climate and security to ensure that the United Nations system has the appropriate tools to respond effectively and efficiently to climate change as an existential threat and a mounting security challenge for SIDS and the entire international community.
Enhanced access to modern and clean sustainable-energy services, energy efficiency and the use of economically viable and environmentally sound technology and research play a critical role in our sustainable development. Mitigation efforts are also essential to overcoming the challenges of excessive dependence on imported fossil fuels. To further strengthen international and regional cooperation, the Pacific Centre for Renewable Energy and Energy Efficiency was established in Tonga in April. The Centre provides valuable support to Pacific island countries and territories in advancing their various priorities and commitments in achieving sustainable energy and contributing to SDGs 7, 9 and 13. It is a partnership that includes the Pacific Community, the Government of Austria, the United Nations Industrial Development Organization and the SIDS Sustainable Energy Initiative, among others. The General Assembly acknowledged the Centre at its adoption in July of the biennial resolution entitled “Cooperation between the United Nations and the Pacific Islands Forum” (resolution 71/316).
However, we continue to experience the negative effects of ocean degradation on our livelihoods and culture, owing to anthropogenic activities and the devastating interrelated effects of climate change. We are already actively contributing to the implementation of SDG 14, and look forward to a strong collaboration with all interested parties. This year we hosted an international whaling meeting. Through a far-sighted royal decree in 1978, His Majesty the late King Tupou IV had already banned whaling in Tongan waters four years before the international ban on whale hunting came into effect. That was reaffirmed during the April 2017 international conference on “Whales in a changing ocean” that we were honoured to host.
We may be a small island State, but all small island developing States are large-ocean States. For us and our people, the successful implementation of Sustainable Development Goal 14 is critical to our pathway towards sustainable development and its interconnection with other goals, such as those related to food security, water and sanitation, health, economic growth, and sustainable production and consumption. We need strong political will for a whole-of-Government approach to mainstreaming ocean-related actions from international, regional, and national development plans and strategies, in order to ensure the inclusive participation and efforts of all stakeholders, including local communities and the private sector.
Tonga joined the international community in endorsing the call-for-action outcome document (resolution 71/312) of the Ocean Conference in June, which includes almost 1,400 voluntary commitments by stakeholders, including eight from Tonga. It is a foundation for the development of a blue economy or “blue charter”, as proposed by the Commonwealth secretariat. It is urgent that we begin working to develop practical guidelines and toolkits to assist States in delivering on all the targets under Goal 14 in an integrated manner.
We acknowledge the completion of the work of the Preparatory Committee established by General Assembly resolution 69/292 on the development of a legally binding instrument under the United Nations Convention on the Law of the Sea on the conservation and sustainable use of marine biological diversity of areas beyond national jurisdiction. Tonga maintains its support for the commencement of an intergovernmental conference to initiate negotiations on a substantive text as soon as possible. We embrace the ongoing work of the International Seabed Authority in its administration and management of resources in that area in accordance with the common heritage of mankind. Tonga congratulates the Secretary-General of the Authority in his first year in office as he works with member States to develop important exploitation regulations, which must strike the appropriate balance between conservation of the natural environment in which mineral resources exist and its sustainable use. The consultations must be transparent and inclusive if such a balance is to be achieved.
Tonga continues its engagement as a member State of the Authority and will seek re-election to the Council at the Authority’s twenty-fourth session in 2018. A Tongan national, together with other members of the Legal and Technical Commission, provides expert views for facilitating the work of the Commission in developing an important financial mechanism for ensuring the fair and equitable distribution of returns from seabed mining.
Tonga reiterates the call made under the Samoa Pathway for genuine and durable partnerships that can help to ensure that no one is left behind. A very credible partnership mechanism between the 12 Pacific SIDS and Italy, Austria, Luxembourg and Spain is exemplified through the Joint Committee. It has been ably co-chaired by Italy and the Chair of the Pacific SIDS every year since 2006. Tonga has therefore benefited thanks to projects related to renewable energy, water, the strengthening of young Government officials’ capacities and, more recently, protected maritime areas.
We welcome the establishment of the India-United Nations Development Fund through the United Nations Office for South-South Cooperation, which launched a project implemented by UNDP for establishing early warning systems in Tonga and other Pacific island countries. The system relies on the timely provision of disaster-risk information, guidance on how to act on warnings and ensuring a constant state of preparedness. Sustainable development is possible where there is peace and security, and sustainable development is key to peace and security.
Finally, we urge all leaders to focus and reflect on the best ways to ensure that their power and legitimacy can benefit their own people and the entire world. We appeal for a speedy resolution to the current tensions on the Korean peninsula, which are affecting global peace and security. I congratulate the Secretary-General on the recent establishment of the High-level Advisory Board for Mediation, designed to advise him on specific initiatives and related efforts around the world.
May Almighty God guide and bless the President of the General Assembly, all the States Members of the United Nations and their respective Governments and peoples.